Citation Nr: 1024793	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim for a right knee disability. 

2.  Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk




INTRODUCTION

The appellant had a period of Active Duty for Training (ACDUTRA) 
as a member of the United States Army Reserves from March 1964 
until July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Winston-Salem, North Carolina, Regional 
Office (RO) that declined to reopen the  claim for service 
connection for a right knee disability.

The issue of service connection for a right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a right knee disability 
was previously denied in a June 1996 RO decision.  The appellant 
did not appeal that decision.  

2.  Evidence received since the last final decision in June 1996 
relating to service connection for a right knee disability is new 
and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim 
for service connection for a right knee disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302, 20.1103 (2009).    



										

REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In an October 1964 decision, the RO denied the appellant's claim 
for service connection for a right knee disability.  The RO 
declined to reopen the claim for service connection for a right 
knee disability in June 1996, and most recently, in September 
2004.  While the RO found that new and material evidence had not 
been submitted to reopen the claim for service connection for a 
right knee disability, the Board must still consider the question 
of whether new and material evidence has been received because it 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in June 1996, the RO denied service 
connection for a right knee disability.  A finally adjudicated 
claim is an application which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice of 
an award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  Thus, the June 
1996 rating decision denying service connection for a right knee 
disability, became final because the appellant did not file a 
timely appeal.     

The claim for service connection for a right knee disability may 
be reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this 
application to reopen his claim in June 2004.  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denial in 
1996 consisted of the appellant's service treatment records, the 
post-service medical records, and the appellant's statements.  
The RO denied the claim because there was no evidence that the 
right knee condition began in service.  

The appellant applied to reopen his claim for service connection 
for a right knee disability in June 2004.  The Board finds that 
the evidence received since the last final decision is new and 
material because it raises a reasonable possibility of 
substantiating the claim.  

In support of his application to reopen his claim for service 
connection, the appellant submitted additional service treatment 
records dated from December 1963 to October 1965.  In an October 
1965 examination, the examiner noted that the appellant had an 
old right knee injury from basic training for which he still 
experienced occasional stiffness.  The appellant also reported 
that he had swollen and painful joints.  The appellant 
additionally submitted lay statements from family and friends 
stating that the appellant had suffered a knee injury in basic 
training and had suffered from pain and stiffness in the knee 
since he left the military. 

The Board finds that new and material evidence has been submitted 
with regard to the claim for service connection for a right knee 
disability.  The claim was previously denied because there was no 
evidence that the right knee disability had begun in service.  
The appellant has submitted evidence showing that he had injured 
his right knee in service.

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, the 
Board finds that new and material evidence has been submitted.  
Therefore the claim for service connection for a right knee 
disability, is reopened.  38 C.F.R. § 3.156(a).  This does not 
mean that service connection is granted.  Rather, the merits of 
the claim for service connection will have to be reviewed on a de 
novo basis, as addressed in the remand below.


ORDER

New and material evidence having been received, the claim of 
service connection for a right knee disability, is reopened, and 
to this extent only the appeal is granted.


REMAND

Upon review of the claims file and the appellant's contentions, 
the Board is of the opinion that additional evidentiary 
development is required before a fully-informed and equitable 
decision on the appellant's appeal may be reached.

As the Board has determined that the previously denied claim for 
service connection for a right knee disability is reopened, the 
second step for the Board in this case is to assess the new and 
material evidence in the context of the other evidence of record 
and make new factual determinations.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

The appellant has been diagnosed with a right knee disability but 
it remains unclear whether his current right knee disability is 
related to his period of active service many years earlier.  The 
post-service medical records reveal that he was diagnosed with a 
right torn anterior cruciate medial meniscus and underwent 
arthroscopic surgery on his right knee in 1984.  The appellant 
continued to suffer from pain and was unable to do the squatting, 
climbing, and standing required by his occupation.  In March 
1984, the physician stated that the appellant had suffered 
several knee injuries, with the most recent injury being six 
years prior to the examination.  In March 1996, the same 
physician stated that he thought that the appellant's right knee 
pain dated back to his initial injury when he was in basic 
training.  However, the physician did not provide a rationale as 
to why the current right knee disability was related to his in-
service injury rather than his post service right knee injuries.  

For the reasons explained herein, additional information is 
required in this case so that the Board can render a fully 
informed appellate decision addressing the claimed theory of 
entitlement.  Therefore, a medical opinion will be sought in this 
case addressing the viable theory of entitlement raised in this 
case.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see 
also 38 C.F.R. § 3.159(c)(4) (an examination or opinion is 
necessary if the evidence of record does not contain sufficient 
medical evidence to make a decision on the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the appellant for a 
physical examination of the right knee.  The 
appellant's claims file should be made available 
to and reviewed by the examiner.  The examiner 
should review the service treatment records, post 
service medical records, and relevant evidence of 
record.  Any necessary diagnostic testing should 
be conducted.  Then, the examiner should provide 
the following information:
The examiner should specifically address the 
question of whether any disorder of the right knee 
is present, and should assign a diagnosis for each 
right knee disorder present, if any.

If a diagnosis of a right knee disorder other 
than pain is assigned, the examiner should 
provide an opinion, for each diagnosed right 
knee disorder, as to whether it is at least 
as likely as not (a 50 percent, or greater, 
likelihood) that the disorder was incurred in 
service.  If necessary, the examiner should 
reconcile the opinion with the other medical 
opinions of record.

The medical basis for all opinions expressed 
should be discussed for the record.  It would be 
helpful if the examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely," or "at least as likely as not."  The 
term "at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation.

2.  The RO/AMC is requested to then review the 
appellant's claims file and ensure that the 
foregoing development actions have been conducted 
and completed in full, and that no other 
notification or development action, in addition to 
those directed above, is required.  If further 
action is required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate the 
appellant's claim for a right knee disability.  If 
the benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


